Murphy, P. J.,
dissents in a memorandum as follows: On October 23, 1982, unidentified persons distributed an unauthorized insert for the Sunday editions of the New York Times {Times), The insert was called “Profiles of the Times.” It purportedly contained scurrilous articles by well-known authors about various public personages. Approximately 7,000 copies were distributed in New York and Queens Counties before the fraudulent insert was discovered. Upon a complaint made by officials of the Times, the New York County *717District Attorney’s office instituted an investigation into the matter. On November 16, 1982, a police officer assigned to the District Attorney’s office applied for a search warrant to search the premises occupied by PMR Printing Co., Inc. (Printing), at 207 West 25th Street in New York County. Supporting affidavits were submitted by police officers assigned to the District Attorney’s squad. We have read those supporting affidavits in camera. Based upon the information contained in those affidavits, the hearing court had probable cause to issue a search warrant on November 16, 1982 in furtherance of the investigation into forgery and the other crimes enumerated by the prosecution. Prior to the execution of the search warrant, an Assistant District Attorney instructed the police officers to serve all of Printing’s employees, present upon the premises, with subpoenas. In accordance with this directive, the Assistant District Attorney provided the officers with a supply of blank subpoenas. On November 16, 1982, 17 police officers executed the search warrant at Printing’s premises. Various items of machinery were removed from the premises over a four-hour period. Moreover, during that time span, the officers asked each individual present for identification and his relationship with Printing. Subpoenas were ultimately issued to 23 employees of Printing. A subpoena was also served upon a twenty-fourth individual, Barbara Boyd, because she was talking on the telephone concerning matters that seemed to relate to Printing’s business and to the investigation. Boyd had previously accepted service of the search warrant. A twenty-fifth individual was not served with a subpoena after he satisfied the officers that he was not employed by Printing. The witnesses served with the subpoenas made two motions to quash on the prime grounds that (i) the District Attorney had improperly delegated his subpoena power to the officers and (ii) the officers had illegally seized the subpoenaed witnesses before eliciting their identities. The National Committee and National Executive Committee of the National Caucus of Labor Committees (National Caucus) brought a separate motion to intervene and to enjoin the Grand Jury investigation. The National Caucus emphasized that nine of the individuals subpoenaed and Printing’s entire management belonged to its membership. It sought the right to intervene and to quash as the real target of the investigation. The hearing court denied the motions of the subpoenaed witnesses to quash. It found that the District Attorney lawfully delegated to the police officers the duty of completing the blank subpoenas. The hearing court did not reach the question of whether the officers had violated any Fourth Amendment rights of those individuals. The court reasoned that, even if the officers had unlawfully elicited the names from those witnesses, there would be no compelling reason for quashing the subpoenas. The motion of the National Caucus to intervene was denied without any detailed explanation. The first issue presented is whether the District Attorney has the statutory right to delegate his power to subpoena under CPL 190.50 (subd 2). The afore-mentioned statute provides as follows: “2. The people may call as a witness in a grand jury proceeding any person believed by the district attorney to possess relevant information or knowledge.” The term “District Attorney” is defined as follows (CPL 1.20, subd 32): “32. ‘District Attorney’ means a district attorney, an assistant district attorney or a special district attorney, and, where appropriate, the attorney general, an assistant attorney general, a deputy attorney general or a special deputy attorney general.” Generally, statutes that are in restraint of personal liberty must be strictly construed (McKinney’s Cons Laws of NY, Book 1, Statutes, § 314, p 486; cf. People ex rel. Van Der Beek v McCloskey, 18 AD2d 205, 208). Since the service of a subpoena upon an individual under CPL 190.50 (subd 2) seriously limits his personal freedom, that statute must be read in the straightforward *718language of the Legislature. Had the Legislature wished to give the subpoena power to police officers attached to the District Attorney’s office, appropriate provision would have been made in GPL 190.50 (subd 2) or in 1.20 (subd 32). The legislative silence in this area must be viewed as a refusal on its part to expand this freedom-limiting power beyond the legal professionals found on the District Attorney’s staff. Likewise, there is no merit to the collateral argument that the police officers merely performed a ministerial function in completing the blank subpoenas. This is not a case where an Assistant District Attorney was present at the scene and gave direct orders to the officers to complete the subpoenas in compliance with his instructions. The officers in this proceeding were given the power to select those individuals whom they believed to be employees of Printing. It is apparent that the officers exercised a discretionary power rather than a ministerial one. It was the officers themselves who were required to question every individual present and to determine whether that individual was an employee. Although 23 individuals eventually admitted their employment with Printing, it was the officers, rather than an Assistant District Attorney, who performed the interrogation leading to the admissions. Furthermore, it was the officers who selectively decided to subpoena Boyd and to release the unidentified individual. The subpoenas must be considered void because they were issued by the police officers rather than by the District Attorney. The second issue is whether the witnesses were unlawfully forced to identify themselves. For purposes of this point, it will be assumed that the officers had the lawful authority to complete the subpoenas at the behest of the District Attorney. The instant search warrant was only directed at the premises; it did not direct a search of any occupants present (CPL 690.15, subd 1; cf. People v Nieves, 36 NY2d 396). Moreover, when the officers entered the premises, they did not observe any activity or contraband that would have given them probable cause to believe that the occupants had committed or were committing a crime. However, the search warrant reasonably served as a predicate for asking informational questions of the occupants (People v De Bour, 40 NY2d 210, 223). While the officers had the right to make initial inquiry, the occupants had a constitutional right not to answer. Unless the officers had probable cause to arrest the occupants, the latter were entitled to walk away without responding (People v Howard, 50 NY2d 583, 590). A person is seized within the meaning of the Fourth Amendment when he is physically or constructively detained by virtue of a significant interruption of his liberty of movement as a result of police action (People v Cantor, 36 NY2d 106, 111). The subpoenaed witnesses claim that they were involuntarily forced to reveal their names upon a submission to police authority during the four-hour search of the premises. (Cf. People v Gonzalez, 39 NY2d 122, 128.) The prosecution does not seriously contest the fact that the officers kept the witnesses upon the premises for an extended period and demanded identification from these witnesses so that the subpoenas could be completed. In the absence of probable cause for arrest, the officers’ actions constituted an unlawful seizure. The facts in this case should be distinguished from those in an instance where officers make a reasonable inquiry as to the identification of a defendant after a lawful arrest (People v Rivera, 26 NY2d 304, 309). Since the subpoenas were completed with the tainted information, they must be quashed. In view of that determination, the appeal from the order denying National Caucus’ motion to intervene should be dismissed as academic. For the reasons stated, the order of the Supreme Court, New York County (Atlas, J.), entered February 16, 1983, denying the witnesses’ motions to quash the subpoenas, nunc pro tune as of December 9,1982, should be reversed, on the law, and the motions should be granted. The appeal *719from the order of the Supreme Court, New York County (Atlas, J.), entered December 9,1982, denying the motion of National Caucus to intervene and for related relief should be dismissed as academic.